Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/17/2021 has been entered.

IDS received 9/17/2021 has been entered.

Election
Applicant’s election without traverse of group II in the reply filed on 6/15/2020 is acknowledged. 
Claims 8-9, 12-13 and 21-32 are under examination. 

Priority
This application is a 371 of PCT/US2016/050013 (filed 9/1/2016) which claims benefit of 62/213,094 (filed 9/1/2015). 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the 102(a)(1) rejections are hereby withdrawn.

Maintenance of Rejections:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 8-9, 12-13 and 21-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trevino in view of Visvanathan (Critical Reviews in Environmental Science and Technology, 2000, 39(1):1-48).
Trevino teaches method of remove contaminates from sewage using microorganism (title and abstract). For claims 8, 24 and 27: the reference teaches a method comprising: introducing, in dry mode, precipitated silica granules having a porous structure and loaded with microorganisms throughout the pores of the precipitated silica granules (col. 10, line 11++) to a bioreactor (“test beaker 1-7”, col. 14, line 29++, or col. 17, Example 5) containing wastewater (such as contaminated water, col. 17, line 52++) to form a first suspension; producing a second suspension in the bioreactor/test beakers with up to 473% bacteria counts (col. 18, Table X) which has more than two times more total suspended solids, for more bacteria enumeration result see also col. 18, Table XI) after incubation from 1-30 days (col. 16, Table VIII). For claim 22: the reference teaches the precipitated silica granules are loaded with nutrients (col. 17, line 63++). For claims 25-26: the reference teaches the microorganisms are a consortium of native, non-pathogenic microbial/bacteria species (col. 17, line 61++). For claim 28: the reference teaches the metal drums (col. 17, line 57++) is considered an aerobic bioreactor with agitation. 
Trevino does not explicitly teach adding a flocculating agent to the second suspension as recited in claims 8 and 23, introducing microorganism to a wastewater stream under aerating condition as recited in claim 9, separating the second suspension to produce suspended solids fraction (recycled to the bioreactor or additional bioreactor to product digested products/filter claim 21, 12-13, the bioreactor is an anaerobic/anoxic bioreactor or wastewater lagoon as recited in claims 29-32.
Visvanathan teaches method of wastewater treatment (read as industry/sludge wastewater stream/lagoon, page 30, 2nd paragraph, line 3, Fig. 10, for claims 9 and 32) that use membrane as clarifier/flocculating agent (because membrane are made of polymers that used as clarifier, page 8, line 21++, for claim 8 and 23) and also as mechanical process to separate suspended solids fraction from treated water (page 2, 3rd full paragraph++, for claim 21) and use of additional tank/bioreactor, wherein first reactor under anoxic conditions and second one with aeration (page 26, 4th full paragraph++, for claim 21, 12 and 29-31), forming/separating and removal of filter cake (page 26, 4th full paragraph, line 9++, for claim 13).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to increase the carrying capacity of a wastewater treatment facility by combining the teachings of Trevino and Visvanathan.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teach method of wastewater treatment and Visvanathan teach the importance of combining membrane separation and use of microorganism to improve wastewater treatment (page 10, line 2++) raising the quality of the treated water, therefore it is obvious for one of ordinary skill in the art to optimize the wastewater treatment method as taught by Trevino to treat wastewater stream/lagoon by adding flocculating agent, using additional reactor/tank, etc., for anticipated success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of additional aerobic/anaerobic/anoxic bioreactor and use of flocculating agent, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 9/17/2021 have been fully considered but they are not persuasive.
Applicant argued that a flocculating agent is not a polymer membrane. 
It is the examiner’s position that Trevino teaches all the recited activity steps as described above and Visvanthan is cited for the teaching of wastewater treatment (read as industry/sludge nd paragraph, line 3, Fig. 10, for claims 9 and 32) that use membrane as clarifier/flocculating agent (because membrane are made of polymers that used as clarifier, page 8, line 21++, for claim 11 and 23) just as described in the instant specification, wherein flocculating agents include polymers (US20190316070, [0099]-[0100], ionic polymer or non-ionic polymer, etc.). Therefore, it is obvious for one skilled in the art to combine/modify the teachings of Trevino and Visvanthan by adding flocculating agent, using additional reactor/tank, with anticipated success in wastewater treatment.

Conclusion
No claim is allowable.

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653